John Paul Stevens: We'll hear argument in two cases, the Commissioner of Revenue... Internal Revenue against Banks and the Commissioner against Banaitis. Mr. Salmons.
David B. Salmons: Thank you, Justice Stevens, and may it please the Court: Section 61(a) of the Internal Revenue Code defines gross income to include all income from whatever source derived. As this Court has held, that definition is sweeping and represents an intent by Congress to exert the full measure of its taxing power. The court of appeals decisions below, by excluding from respondent's gross income the portion of litigation proceeds paid to their attorneys under contingent fee agreements, is inconsistent with two longstanding Federal tax law principles for defining gross income.
Sandra Day O'Connor: Now, if... if this didn't involve the alternative minimum tax, would the amount be deductible?
David B. Salmons: Your Honor, but for the alternative minimum tax, there would be an... a miscellaneous itemized deduction--
Sandra Day O'Connor: Right.
David B. Salmons: --under section 212 of the code--
Sandra Day O'Connor: Right.
David B. Salmons: --that would be subject to the limit of the 2 percent of adjusted gross income that applies to itemized deductions. But section 56(b)(1)(A)--
Antonin Scalia: That's of annual income. Right? 2 percent of... of the person's annual income?
David B. Salmons: --Of the adjusted gross income.
Antonin Scalia: For the year.
David B. Salmons: For the year. That's correct, Your Honor.
Antonin Scalia: But, gee, in the case of a... of a major award, that 2 percent is very likely to be exceeded, isn't it?
David B. Salmons: It... it certainly may, Your Honor.
Antonin Scalia: So this is a problem that's going to exist even... even after the alternate minimum tax is abolished. Right? [Laughter]
David B. Salmons: I'm not sure entirely what you're referring to as the problem, but it is the case that... that--
Antonin Scalia: Well, you don't think... the Government doesn't think it's a problem. I'm talking about taking a huge percentage of the... of the person's recovery. That... that will happen even... even in the case where there's no minimum tax... alternative.
David B. Salmons: --That is correct. That... that is correct, Your Honor. Now, I mean... and let me make two points about that. The first is that as a... as a general matter, the tax code defines gross income expansively, and there's a number of this Court's cases that make that clear. Then... then the question becomes are there deductions provided that allow for certain expenses to be deducted.
Sandra Day O'Connor: Don't some States such as Oregon require a plaintiff to remit a portion of punitive damages recovered to the State so they don't even go to the taxpayer? But is the taxpayer saddled with that too?
David B. Salmons: Your Honor, I would think the answer to that question is no. It's not a question that I have examined in depth in... in this case because it's not presented, but as a general matter--
Sandra Day O'Connor: Well, what about attorney's fees in class actions? As I understand it, those are not regarded by the Government as attributable all to the taxpayer.
David B. Salmons: --Your Honor--
Sandra Day O'Connor: A plaintiff who's part of a class in a class action suit where attorney's fees are paid.
David B. Salmons: --Your Honor, we believe that the same principles would apply to class action lawsuits as to other lawsuits in terms of the taxation of litigation proceeds. It may very well be the case in a number of class action contexts that when applying those principles, the proper... the proper analysis leads to the conclusion that the taxpayer doesn't exert sufficient control and that the payment of attorney's fees is not in response to a debt owed by the taxpayer. And so there might be a different result.
Sandra Day O'Connor: Well, I... I thought we were... our attention was pointed to a number of instances where the Internal Revenue Service did not require the taxpayer to show all the attorney's fees as income in those class action situations.
David B. Salmons: Your Honor, that is correct.
Sandra Day O'Connor: Yes.
David B. Salmons: I want to be clear. We think the same principles apply across the board to defining gross income. In applying that in a number of class action contexts, the proper answer may be that it's not included in gross income because there wasn't sufficient control and because it wasn't paid in... in lieu of a debt owed by the taxpayer. But here--
David H. Souter: Why... why isn't there as much control in each case? I mean, the... somebody goes to a lawyer with a claim and says, press the claim for me, recover if you can. What's the difference in... in terms of control? So that if you win this case, why doesn't it apply to class action?
David B. Salmons: --Again, the principles would apply and there may very well be class actions--
David H. Souter: Yes, and I... I want to know why the result would be different.
David B. Salmons: --Again, I'm... I'm trying to be as specific as I can. There may be situations in which, even in the class action context, there's a fee agreement between the... the class member and the lawyer so that the payment of attorney's fees is in satisfaction of a debt owed by the class member, and in that situation we think that it would be--
David H. Souter: Why... why would... why would that analysis appear? Certainly there's... there's not going to be any fee paid in the... in the paradigm example of the class action without a recovery.
David B. Salmons: --That's correct, Your Honor. There... there are situations--
David H. Souter: So we're in the... so we're in the situation we're in right now, aren't we?
David B. Salmons: --We are in the situation in which there's a need to apply the general principles for defining gross income.
David H. Souter: All right. But let me just... I'll just press the point one more time. I don't understand, based on what you've said, why the class action result would be different from the result that you're arguing for here if you win this case.
David B. Salmons: And... and what I'm trying to point out, Your Honor, is that there may very well be class actions where it's not different. There may be some when... where it is if it's the case that there's no contractual obligations to pay the fee... pay the fee between the class member and the attorney, and if it's the case that the class member really exerts no meaningful control over the... over the attorney's fees portion--
Stephen G. Breyer: I thought the class action distinction that the commissioner had was between opt in and opt out.
David B. Salmons: --That is certainly one of the factors that... that the commissioner has looked to in those class--
Stephen G. Breyer: So if you opt in, then you did exercise control. So all the money is yours. But if you opt out, you didn't have control over the suit because you didn't opt out. I mean, you just were lethargic.
David B. Salmons: --Again, those are all facts--
Stephen G. Breyer: That's the basic thing. I mean, I'm trying to understand what the principle is for the reason that it's pretty hard for me to reconcile the commissioner's view in the class action case with the punitive damage case because there the person has control over the lawsuit. So why doesn't all the punitive damage, attorney's fees that come out of that, and so forth belong to... in other words, it sounds to me, as I read this, something of a mess, and I'd like to know what the clear principle is.
David B. Salmons: --Yes, Your Honor. And... and just to be clear, I... I don't think the commissioner has ever taken the position that all class actions don't present the... the possibility of the attorney's fees portion of the award being included in... in the class member's gross income. Now, there are real enforcement issues, as a practical matter, to trying to... to trying to implement that. You can imagine a number of class actions--
Ruth Bader Ginsburg: When you say the class member, do you... you mean the named representative. The class may include thousands of people, but it would be income to the named representative? Is that--
David B. Salmons: --Well, presumably, Your Honor, that... only the portion of the attorney's fees that would be attributable to the... the named representative's recovery would be included in the named representative's gross income. I don't think that the named representative would be on the hook, if you will, for all of the attorney's fees that would relate to other class members' recoveries. But I think what all this points out is that--
Ruth Bader Ginsburg: --Well, then... then would it be... would the income then go to each class... would each class member have a share of the income?
David B. Salmons: --In a number of instances, yes, Your Honor. Again, the... the way that we think that class action cases should be resolved is the same way that... that these issues are approached in all cases, which is to look at the type of relationship that exists between the... the client and the attorney to see whether the payment is made in... in response to a debt owed by the client and also to look to the degree of control that the client has over the... the underlying source of income. And in this context, it is--
Antonin Scalia: Suppose... suppose the same amount were paid, as was paid here, to the attorney, but it was not by way of a contingent fee, that the... the client had committed to pay this dollar amount in a dollar amount.
David B. Salmons: --As a flat fee?
Antonin Scalia: As a flat fee. What... what would the tax treatment of that be?
David B. Salmons: Your Honor, I think in fact it is undisputed in... in the... in these cases that if the payment of attorney's fees had either been under an hourly rate arrangement or a flat fee arrangement, that the entire amount of the litigation proceeds would be included in the... in the respondent's gross income and nothing about the contingent fee arrangements here should... should alter that result. The respondents--
Sandra Day O'Connor: Well, let... let me ask you about Professor Davenport's theory. He filed a... an amicus brief here saying that the contingency fee or the attorney's fees should be capitalized as a transaction cost increasing the basis of the property which was the claim in the lawsuit.
David B. Salmons: --Your Honor, I'm trying to recall that amicus brief. I believe that... was that an argument, I believe, about the application of section 83 of the tax code when you have a transaction--
Sandra Day O'Connor: Yes.
David B. Salmons: --in exchange for services and you provide property?
Sandra Day O'Connor: Yes.
David B. Salmons: We think that the better way to analyze this is that in fact there was no transfer of the underlying cause of action, and so we think that... that we... that gets into a very complicated area as to how you value the attorney's fees at the time.
Antonin Scalia: Well, you... you don't need a transfer of the... I don't understand what you mean--
Sandra Day O'Connor: No, I don't either.
Antonin Scalia: --a transfer of the... the cause of action. Certainly if you buy a piece of real estate and... and there's lawyer's business connected with it, you... you don't... you don't take an ordinary deduction which is subject to the alternative minimum tax for those lawyer's fees. You just say that's part of the transaction, and it goes onto the basis of your property. Right?
David B. Salmons: I believe that's correct, Your Honor. But the point I was making--
Antonin Scalia: Why isn't... why isn't that very similar to this? I mean, what difference does it make whether there's a... there's a transaction here, isn't there? Isn't there a transaction?
David B. Salmons: --Well, there is an agreement to pay a fee for a service, and in that sense there is a transaction, yes.
Antonin Scalia: Yes, but a... the service is connected to a transaction, namely the conversion of the chosen action into a money payment. You have this--
David B. Salmons: That... that is correct.
Antonin Scalia: --this unformed chosen action. You're entitled to it, but there's a transaction converting it into a money payment. Now, why shouldn't you attribute to that transaction all... which is profitable to you, all of the costs that go along with the transaction?
David B. Salmons: Well, again, Your Honor, we think that transaction is essentially identical to numerous transactions that take place every day out in the real world where... where taxpayers retain professional services in exchange for a commission or a percentage of the income that's generated.
Antonin Scalia: That is a problem that occurs to me. I don't know where you draw the line. And you say you can't draw a line.
David B. Salmons: That is absolutely correct. I don't see any basis for distinguishing between--
Ruth Bader Ginsburg: How does it work?
David B. Salmons: --the attorneys here and... and a... and an agent negotiating a book contract for an author or a financial analyst.
Ruth Bader Ginsburg: You... on that, that example, you gave the book contract with the author and you gave, I think, the investor. Would this problem arise in those cases or would the author get an above-the-line deduction?
David B. Salmons: No, Your Honor. I believe that the author in those... in that situation would receive the same deduction that prior to the enactment of section 703 of the American Jobs Creation Act where Congress just addressed in part the... the issue raised in these cases--
Ruth Bader Ginsburg: So you say the author... that these people are all in the same--
David B. Salmons: --They would have an itemized... excuse me... a miscellaneous itemized deduction for the cost incurred in... in producing income that under the alternative minimum tax would not be allowed.
Anthony M. Kennedy: Is there any argument... you... you said at the outset that it has to be an itemized deduction subject to the 2 percent rule even if we set aside the alternative minimum tax. Is that conceded by everyone, or does somebody... do some people say this is an ordinary and necessary expense? I know it's not your business, but it seems to me an ordinary and necessary expense to recover the... the... for employment discrimination, which is really part of your work. I don't know why... is it... does everybody agree that this is subject to the 2 percent rule?
David B. Salmons: I will... I will have to allow respondents to speak for themselves to that question, but as far as I'm aware, that is not in dispute in these cases or in any of the cases that have been litigated that... that but... that but for the alternative minimum tax, the way this would have been handled is that there would have been a miscellaneous itemized deduction under section 212 of the code for the cost incurred in producing income, and that the alternative minimum tax, along with, by the way, a large number of other perfectly valid deductions, get disallowed under the alternative minimum tax.
Anthony M. Kennedy: I... I can't get out of my mind in this case that the mechanics of the particular case may control. I know we need a national rule and so forth. My recollection is that in some States when there is a settlement or a judgment paid under a case where there's a contingency fee contract, the check is made out both to the attorney and to the client and is put in the attorney's client's trust account. So the client never has control over it.
David B. Salmons: Well--
Anthony M. Kennedy: Let's assume that that's true in most of the States.
David B. Salmons: --That... that... I know that were... that was the facts, Your Honor, in the... in the Banks case, that there was a check made out to both. In fact... in fact, there was--
Anthony M. Kennedy: So in a very real... in... in a very real sense, in a... in the legal sense, the client just doesn't have control.
David B. Salmons: --Well, Your Honor, we disagree with that for, it seems to me, at least three reasons. The first is that at the time the client entered into the fee agreement, he certainly had control then. He had complete control over his cause of action. He was--
Anthony M. Kennedy: Well, he... he did or he didn't, but there was no money there. There was nothing there.
David B. Salmons: --Well, there was an entitlement to recover. Now, there might have been a dispute as to the proper amount or whether that claim was valid, but he was entitled to recover based on the injury he suffered that was cognizable at law and that gave raise to a cause of action. Now, in exchange for legal services, he promised to pay a portion of the recovery to the lawyer. That is a promise to pay a fee. That is not an assignment or any other transfer of the underlying cause of action. And it is undisputed, I think--
David H. Souter: Mr. Salmons, doesn't the plausibility of your argument here rest on the assumption that what the... that the cause of action at the time the... that the plaintiff made the agreement with the lawyer is a cause of action which has the same value as the ultimate recovery that the lawyer gets? Whereas, in fact, the cause of action at the time of the agreement with the lawyer has an inchoate value. The... the value that is actually realized is going to depend in part on the... on the skill and... and the... the gumption of the lawyer. So that the... what I'm getting at... and... and going to Justice Kennedy's question, it seems to me that the value realized as opposed to the right to sue are two different figures. And I don't see realistically how the client has complete control over the value realized, which we don't even know until the lawyer has done his work and gotten the check.
David B. Salmons: --Your Honor, two responses to that question, if I may. The first is that, as a matter of law, it is the client that controls the cause of action and throughout the time period, even after they... they enter into an... a contingent fee agreement, it is the client that owns and controls the cause of action and he decides whether to settle. He decides whether to press forward or withdraw the case. He decides whether to fire the lawyer or not. He is a... he controls the source of the income. Therefore--
Ruth Bader Ginsburg: --Even... even the potential lawyer's fee. I mean, suppose this client has a major dental repair and he's got a risk-taking dentist, and he says, dentist, I'm going to give you a deal. I know you like to take risks. I may win big in my lawsuit, in which case you get everything; and I may lose, in which case you get nothing. The dentist says, fine, I'll take it. Can the client in that agreement with his dentist give what will be the lawyer's fee, the part that will go to the lawyer under the contingency fee agreement?
David B. Salmons: --Well, presumably, Your Honor, if he's already... he's already promised that to the attorney, he would be in violation of his agreement with the attorney if he did so, and his attorney could sue him to recover or the dentist could sue him to recover.
Ruth Bader Ginsburg: Then he doesn't have... then he doesn't have dominion over that portion.
David B. Salmons: Well, because he's... he's given it away. In that sense I think... and... and in answering this, if I may just go back to one point that Justice Souter made and that is that I don't think it's the case that our analysis turns at all on how you value the claim, either at the time of the fee agreement or afterwards. Our analysis says at all relevant times, regardless of whether the value changed or not, the client was at all times in control of the underlying source of income, and it's just as if in Helvering v. Horst the father assigns the... the bond coupon to his son, but he controls the underlying source of income.
David H. Souter: No, but the bond coupon has a certain value at the time the father assigns it.
David B. Salmons: That's true.
David H. Souter: The only thing that has to be realized after the assignment of the coupon is the passage of time at which it will be payable. Here we do not have a definite value. We don't know... there's no way to know for sure what the value will be until the lawsuit is over with. The... the two are not comparable.
David B. Salmons: Your Honor, that would be equally true of an assignment of a stock dividend while I retain the stock. I may not know what the dividend payment is going to be, but if I control the underlying source of income, i.e., the stock, then the transfer to someone else of the dividend doesn't alter the incident of tax, even if it's unknown. And I would point out that in Lucas v. Earl, the husband and wife in that case entered into agreement to assign to each other 50 percent of their income in 1901, long before the income tax was even instituted, and the tax years at issue in that case were 1920 and 1921. If anything, it was much more speculative and uncertain what income would have been earned 20 years later in that case, and that did not stop the Court from--
Antonin Scalia: So you're... you're--
David B. Salmons: --applying this principle that--
Antonin Scalia: Can I... can I ask you a question relating to the Davenport... what's been referred to as the Davenport theory? I had thought that... that the service has used the... the transaction theory with regard to legal fees payable for a lawsuit seeking increased compensation for the condemnation of real estate where the taxpayer had objected to the amount that the condemning entity was offering and brought suit in court and with a contingent fee to the lawyer and that the service treated that as... as part of the transaction cost. Am I wrong about that?
David B. Salmons: --Your Honor, to my knowledge, the... the IRS has had a consistent position that the entire amount of litigation proceeds, including the amount that may be paid to a lawyer under a contingent fee agreement, even in the condemnation context, is... is included in the gross income of... of the taxpayer. And I would point Your Honor to the case out of the Federal Circuit, Baylin v. United States. That case involved a condemnation action, and the court of appeals in that case addressed the issue that's presented in these cases and concluded that it was includable in gross income.
Antonin Scalia: Maybe my recollection is wrong. I'll look again.
David B. Salmons: And... and I would point out, Your Honor... and this has to do, I think, with the impact of the new legislation that's been pointed to in the supplemental briefs... that at least six of the court of appeals cases addressing the issue presented in these cases involved claims that would not be covered under the new section 703 because they... they don't involve claims for unlawful discrimination or... or FCA claims or certain Medicare claims--
Stephen G. Breyer: --But can... can I ask you to go back for a minute? I guess the IRS... you're seeing the lawsuit as the income-generating asset.
David B. Salmons: --That's correct, Your Honor.
Stephen G. Breyer: And you're looking at the control of the plaintiff, for example, over the lawsuit as something that determines whether it's his income. And he, of course, can't give away his income. But on that theory, to go back to Justice O'Connor's original question, then the punitive damages also must be his income because he has equal control over them and they grow out of the income-producing asset. And that, of course, is what's bothering me because it seems to me that your theory, which is a well-established theory, coupled with a Congress that seems to be willing to take away deductions for expenses that lead to the income, could produce an income tax that in many cases, not just a few, exceeds the income that an individual has. And I would like to know what in the law is there to guard against that result.
David B. Salmons: Well, Your Honor, I guess my response to that is that, first--
Anthony M. Kennedy: Other... other than the mercy of the Internal Revenue Service. [Laughter]
David B. Salmons: --Your Honor, the fact of the matter is, is that Congress has looked at... at this issue, and in the new section that I just referred to, section 703--
Sandra Day O'Connor: Well, but does that happen? You haven't the question. Are there instances where plaintiffs in lawsuits end up receiving tax bills, as a result of this scheme, for more money than they received in the lawsuit?
David B. Salmons: --That has occurred, Your Honor.
Sandra Day O'Connor: Yes.
David B. Salmons: And... and Congress responded to concerns about that very result--
Anthony M. Kennedy: Well, but doesn't... doesn't that indicate--
David B. Salmons: --in the new section.
Anthony M. Kennedy: --something basically flawed about your whole theory?
David B. Salmons: No, Your Honor. It is--
Anthony M. Kennedy: This is not income in any... in any real sense.
Stephen G. Breyer: Is there any constitutional protection? The Sixteenth Amendment refers to an income tax, and perhaps that doesn't include a tax that grossly exceeds in many cases a person's income. That would be quite a far-out theory at the moment.
David B. Salmons: --I think it would be, Your Honor.
Stephen G. Breyer: But I... that's why I ask you. Is there any protection in the law whatsoever? Or if Congress decides to tax a set of people who, let's see... say, earn $10,000 a year and because they're small business people, they happen to have $20,000 expenses. So it taxes them on $20,000, and the tax exceeds the income. There's no protection in your view against that result. And you just said, well, Congress decided to do it, it decided to do it.
David B. Salmons: But we do think, Your Honor, that the only limit on Congress' taxing authority would be the Constitution, and I don't see a constitutional violation in disallowing a deduction, but--
Stephen G. Breyer: What about an assumption, for example, that when we read the code, we read it with a view towards thinking Congress did not want to produce such unfair results?
David B. Salmons: --Your Honor, if I may. The way I would respond to that concern is that the proper way to address it is not as the courts below did and as respondents urge, to alter or distort the general definition for gross income under the... under the tax code which may have broad ramifications in a number of areas outside of this one, but to go to Congress, as in fact people have done, and to get them to make... make additional deductions or otherwise alter the alternative minimum tax, which generates the primary concern I think at issue in these cases.
Ruth Bader Ginsburg: What happened in the cases--
David B. Salmons: That's the proper way to handle that.
Ruth Bader Ginsburg: --There were cases... we don't have to deal in hypotheticals. There were cases where this happened, where people ended up liable for a tax greater than what they took in. What happened in those cases?
David B. Salmons: They were... they were liable for a tax greater than what they took in. Those were pointed to Congress--
Ruth Bader Ginsburg: I mean, there was one that was $99,000, if I remember right.
David B. Salmons: --I believe that's correct. Those were pointed out to Congress and that was part of what motivated Congress--
Ruth Bader Ginsburg: Was there a private bill?
David B. Salmons: --to enact section 703 to protect--
Ruth Bader Ginsburg: Or what happened? What actually happened in that case, do you know?
David B. Salmons: --I do not know, Your Honor. My... my understanding is that the tax was assessed and I don't know whether--
Antonin Scalia: Mr. Salmons, I... I... you've cited the... the Baylin case to me and I... I've looked at the description of it in the brief, which I had recalled, and what it says is that it did, indeed, involve a taking by the State, and when the State didn't offer what Baylin thought was... was enough, he went to court, he prevailed, and recovered a much larger sum than the State had offered him. His legal fees were, by the IRS, subtracted from the award, and he was taxed only upon the proceeds reduced by the legal fees. Now, how do you explain that situation there?
David B. Salmons: --Your Honor, if I--
Antonin Scalia: And how does that--
David B. Salmons: --misremembered that case, I apologize. My... my recollection was that... was that the court in that case had included the attorney's fees in gross income. But... but--
Antonin Scalia: --I doubt... I doubt whether Professor Davenport has misdescribed the case in... in his brief, but I--
David B. Salmons: --But... but again, Your Honor, if I may. I think the... the basic point to recall here is that the definition of gross income cuts across the tax code. If there are concerns about application, then the proper result is to go to Congress, as has been done. Congress has addressed the very concerns cited by respondents and the amici in this case, and that specifically is the... the application on civil rights plaintiffs.
Sandra Day O'Connor: Does the Fifth Amendment Takings Clause apply to a Government tax scheme that taxes something beyond the income received?
David B. Salmons: Your Honor, it... there may be... there may be a takings issue at some point. Again, there may be constitutional limitations.
Sandra Day O'Connor: Well, at the point where the Government charges more than the taxpayer received--
David B. Salmons: But I think, Your--
Sandra Day O'Connor: --in income?
David B. Salmons: --Your Honor, I think when... when what you're talking about is how to define--
Sandra Day O'Connor: I mean, this is an appalling situation.
David B. Salmons: --Again, Your Honor, I... I think as a general matter, the... the proper definition of gross income would include the attorney's fees portion of litigation awards. It's important to note that the when Congress--
David H. Souter: What... what do you we make of the fact that two Senators apparently don't agree with that position? I mean, I... I'm referring to the colloquy that was quoted in... in one of the... the briefs about the recent legislation, and the... the substance of the colloquy was we're not making any change in the law, we're just clarifying it. Well, in fact, if there is no textual difference for tax purposes between the law, so far as it concerns these... these so-called discrimination recoveries and non-discrimination recoveries that have the same problem that Justice O'Connor is talking about, shouldn't we infer that at least the Senate of the United States assumes that this does not get into gross?
David B. Salmons: --No, Your Honor. In fact, what I would say is that the thing to focus on is what Congress actually enacted and it makes clear that all the litigation proceeds--
David H. Souter: I'm... I'm talking about the colloquy. I'm talking about the colloquy.
David B. Salmons: --I... I understand that, Your Honor, and what I'm trying to answer is that the... the legislation itself makes clear that it's included in gross income and an above-the-line deduction is provided, and that the colloquy was referring to a prior version of the bill that would have been retroactive in part. The new bill is not retroactive, and we think it's clear that it does work a change because from, among other reasons, it's undisputed that if these fees had been paid on an hourly fee basis, they would have been included in gross income and... and the alternative minimum tax would apply.
Antonin Scalia: --We don't really know who prepared that colloquy anyway, do we?
David B. Salmons: We do not.
Antonin Scalia: It might have been prepared by the respondents here.
David B. Salmons: We do not. [Laughter] If I may reserve the remainder of my time.
John Paul Stevens: Mr. Jones.
Philip N. Jones: Thank you, Justice Stevens, and may it please the Court: My client and I are asking the Court to rule that the assignment of income doctrine does not apply when unrelated persons combine their resources to jointly generate income. And we--
Anthony M. Kennedy: What... so what... what about the talent scout who tells the celebrity that he'll take 10 percent of the celebrity's movie proceeds or the management search person that's going to take a... a third of the executive's pay for the first 6 months? Where... are all... all these cases ones in which there... there's no income to the... to the principal, we'll call them?
Philip N. Jones: --You mentioned the... the management agent and the... I think you mentioned the talent agent, and there was also mentioned the literary agent. The... the author is in the trade or business and gets to deduct all this off the top. There's no problem there.
Ruth Bader Ginsburg: That's the... that's the question I asked Mr. Salmons--
Philip N. Jones: Yes. The literary agent--
Ruth Bader Ginsburg: --and he gave me the opposite answer.
Philip N. Jones: --Yes. The literary agent is in a trade or business. That's off the top. That's an ordinary and necessary business deduction on Schedule C.
Stephen G. Breyer: And that isn't the question.
Philip N. Jones: Yes.
Stephen G. Breyer: The... the problem is you're... you're trying to get a theory in response to him that I think Justice Kennedy is asking about.
Philip N. Jones: Yes.
Stephen G. Breyer: And that theory, which is the problem for your side of the case... that theory has all kinds of implications. I go out and I help the painter paint my office. We have a joint venture. I... so there's no problem. I don't take it in... you know, I get a... this is great. And so that I think, if I'm right, was the thrust of Justice Kennedy's question.
Philip N. Jones: Our first choice, our preference for this Court to rule is... is not the partnership or joint venture theory. Our first choice is for this Court to simply look at the application of the assignment of income doctrine and ask it... if it is being misapplied. The... the petitioner has not cited to the Court a single, solitary case in which unrelated persons combine their resources to jointly produce income, and that is the rule of law I'm suggesting to the Court today. That is apart and separate from the partnership theory, that two unrelated persons who join together to produce income--
Antonin Scalia: It's a partnership theory when you talk about two persons joining together. I don't like this... this gold mine view of litigation, that it's, you know, like two prospectors. You know, there's money to be obtained. [Laughter]
Philip N. Jones: --I--
Antonin Scalia: That's... that's not what I view of a chosen action as. I view it as a legal right--
Philip N. Jones: --Yes.
Antonin Scalia: --that the person is entitled to money, and ultimately the amount he's entitled to is determined by the litigation. And I'm not about to adopt a... a legal theory that... that views this as a... as a search for buried treasure-- [Laughter] --in... in which the... the lawyer and the person who has been wronged are... are simply co-prospectors. I... I just think that that's--
Philip N. Jones: Well, the--
Antonin Scalia: --Maybe that's how you view the... the enterprise--
Philip N. Jones: --I would like to--
Antonin Scalia: --but I don't think the law does.
Philip N. Jones: --I would like to suggest to the Court three avenues to reach this result that I have just suggested and the partnership/joint venture theory is only one of those.
Sandra Day O'Connor: Well, let's move on to something else because I have a couple-- [Laughter]
Philip N. Jones: Okay. I will move on to that, and I will not mention that again. [Laughter] This Court created the assignment of income doctrine. Congress did not create it. This Court has every right and power to limit its... its definition, to limit its scope to keep it from being misapplied. In every case cited by the petitioner, we have a... a family situation, related people making gifts to each other with no commercial purpose. Apart from the partnership and joint venture theory, if we simply say that this case is dramatically outside of the scope of that doctrine, of good doctrine that has been applied properly in an inter-family situation, but when you have two unrelated persons joining forces to produce income--
John Paul Stevens: Would you have a different result if they were related? Supposing the lawyer is a cousin of the client.
Philip N. Jones: --This Court has a long history of recognizing--
John Paul Stevens: Or a good friend.
Philip N. Jones: --of recognizing sham transactions.
John Paul Stevens: Well, it's not a sham transaction. You just happen to be related.
Philip N. Jones: All right.
John Paul Stevens: And I'm just wondering if that--
Philip N. Jones: I would like to focus on the gratuitous nature of the cases relied upon by the petitioner and the non-gratuitous aspects of our case. Let's talk about a person injury case where this problem does not arise because there's no tax involved. This relationship of a contingent fee is entered into thousands of times every week by people injured in automobile accidents. They are not entering into this contingent fee agreement for tax purposes. They're not trying to avoid tax... taxes. The commissioner is confusing intent with--
David H. Souter: All right. On... on that theory, that there is a non-tax economic purpose, do you still maintain that your theory should have as an element unrelated people?
Philip N. Jones: --I--
David H. Souter: Why do we need the question of the relationship, which Justice Stevens's questions raised, even to arise if... if the principal criterion is going to be economic non-tax purpose?
Philip N. Jones: --I agree completely. I was trying to emphasize the... the intrafamily gratuitous nature of those cases, but I agree--
Antonin Scalia: There was no avoidance motive in the--
Philip N. Jones: --Yes.
Antonin Scalia: --granddaddy of all cases. The assignment there, although it was between family members, had been made before there was an income tax.
Philip N. Jones: But we must--
Antonin Scalia: The income tax didn't exist. There... there couldn't conceivably have been an avoidance motive. So... so our holding could hardly be based upon... upon the existence of an avoidance motive.
Philip N. Jones: --I'm asking the Court to skip over motive and look at result. The Court in that case was attacking a result because that arrangement stayed in place after the income tax was... was enacted. The Solicitor General is confusing intent with result. In every case, in every single case, without exception, this doctrine has been applied to the result.
John Paul Stevens: --Yes, but what if you had the same result but... in terms of the sharing of the expense and the recovery, but it was computed on an hourly basis rather than a percentage basis? Would that produce a different result?
Philip N. Jones: It would produce a different result. The commissioner's case is based on could have. They say they could have tried the case himself. He couldn't. But... but the main thing he--
John Paul Stevens: No, but he could have made... I'm saying he could have said to the lawyer, I'll pay you 30... a... a third of the recovery or I'll pay you $100 an hour.
Philip N. Jones: --Well, he--
John Paul Stevens: And they come out exactly the same result, but you... but do you treat them differently or the same?
Philip N. Jones: --We treat them differently simply because he didn't. I practice law in a partnership. I'm taxed accordingly. I could... I could be... set up my arrangement different ways and the tax results would be different. We must honor these relationships--
Antonin Scalia: What is different?
John Paul Stevens: Well, may I ask one--
Antonin Scalia: What is different?
John Paul Stevens: --May I ask one other hypothetical? Supposing that the agreement on the contingency is postponed until the middle of the preparation, not made at the outset, but along the line, they say we'll figure out what a fair percentage will be, and when the recovery comes in, they then decide, okay, you take a third. What... what result do you do in that case?
Philip N. Jones: --I... I have difficulty with that question.
John Paul Stevens: But I'm sure it arises fairly often.
Philip N. Jones: My... I believe that attorneys don't allow themselves to be placed in that position. They get the contingent fee agreement signed when the... the--
John Paul Stevens: Well, I did very often.
Philip N. Jones: --But I don't know the answer to your question. I... I don't know that. But an... we... the Internal Revenue Code respects people who enter into corporations, who enter into joint ventures, who enter into sole proprietorships, who hire employees or allow themselves to be hired by others. Those relationships are all respected and honored by the Internal Revenue Code, and the commissioner is asking you to dishonor this relationship because Mr. Banaitis could have handled the case himself or could--
Anthony M. Kennedy: I think probably what's... what's one of the problems here is that the reason this is income is it relates to employment. And I don't see why hiring the attorney to get that income is not an ordinary and necessary business expense under what used to be section 162. That may be part of the problem. Do you agree that it's not an ordinary and necessary business expense?
Philip N. Jones: --I believe the problem is that a plaintiff has... I wish I could say this plaintiff is in... engaged in a trade or business and can deduct it or trade or... as a trade or business expense.
Anthony M. Kennedy: I mean, I suppose that's the reason... that's the reason why it's taxable to begin with, is it relates to employment. If I hire an attorney because I'm wrongfully discharged and I get... I get my job back, it seems to me that's an ordinary and necessary business expense. That... that's why... one of the reasons I have problems with this.
Philip N. Jones: I understand. But one of the... the odd result here of a person having to pay more in taxes than they recover... this actually comes up under a fee shifting statute that applies to the Internal Revenue Service where a person could be in litigation with the Internal Revenue Service, the Internal Revenue Service becomes obligated to pay fees because they acted unreasonably. They pay those fees, and then they simultaneously hand the taxpayer a bill for taxes on those fees.
Anthony M. Kennedy: Well, let me get... get to a different point. It... it does seem to me that we... we have to be very careful in this case not to distort the revenue law for other transactions that are not before the Court. And the... the natural extension of... of your position is that anytime when the taxpayer enters into an agreement with an agent to pay the agents an amount contingent on the success of the venture, that it's not income, that... that the... that the payment is not income to the principal. And I just can't accept it.
Philip N. Jones: No. That is not my position. My position is that the assignment of income doctrine does not apply. Those relationships are all governed by existing law and there is a large body of law dealing with those cases and they can be found in a cite that is offered by the petitioner at page 3 of his reply brief. It talks about the literary agents. It talks about the... the management agents.
Anthony M. Kennedy: But what's the difference in principle. I don't understand the difference in principle when we're talking about who has the income. It's the first thing you ask in... in a first-year... in... in your... in your first class in tax. Where is the income? Who gets the income?
Philip N. Jones: I... I am not trying to avoid your question, but I'm trying to clarify that I am not asking this Court to determine who has the income in those cases because there is a large body of law and a large body of statutory law that answers the questions for each of those examples. All I'm suggesting is that we do not get to those answers. We should not get to those answers through the assignment of income doctrine.
Stephen G. Breyer: What's your third? I just don't want you to miss your third. You have the joint venture theory, an exception to an assignment in income, and you said you had a third.
Philip N. Jones: The Oregon question, Your Honor, which I don't think the Court is likely interested in--
Antonin Scalia: The who?
Philip N. Jones: --The... the Oregon question.
Antonin Scalia: The Oregon question.
Philip N. Jones: The Oregon question. That is--
Antonin Scalia: What is the Oregon question?
Philip N. Jones: --The Oregon question is part IV of our brief beginning on page 31 which would not be a national uniform rule. But what we're asking this Court to do is simply, as narrowly as possible, to limit the assignment of income doctrine and do nothing more than that.
Sandra Day O'Connor: Well, what do you make of Professor Davenport's proposal to capitalize the contingency fee as a transaction?
Philip N. Jones: I believe Professor Davenport is completely correct. I support his theory wholeheartedly. We didn't make that argument because we believe the limitation on the assignment of income doctrine is the real issue and we believe that is the narrower issue.
Stephen G. Breyer: Well, if you took a settlement... his theory, I take it, was seeing the lawsuit as a capital asset. Is that right?
Philip N. Jones: Yes. Well, I... I think so.
Stephen G. Breyer: Well, then whenever you settled a lawsuit, it would be... you'd have to pay capital gains instead of ordinary income.
Philip N. Jones: I... I'm sorry. I think I misspoke. I'm not sure that's his theory. I'm not certain, and I'm--
Antonin Scalia: I'm sure it's not his theory. He... he thinks it's... it's attached to transactions, and... and much of his argument is devoted to showing that capital transactions are no different from other transactions as far as the Internal Revenue Code's desire to match the... the gain with the expenses concerned. And that's the part of his theory that I'm not so sure about because aside from the... aside from the condemnation case that I mentioned, I... I don't know of any other cases in which the Internal Revenue Service has treated transaction costs the way he would have it done. Maybe it makes sense, but I--
Philip N. Jones: --I would like to make one additional point in the few seconds I have left. The... the Solicitor General is arguing that the language, the statutory language, of the new statute implies a particular result. This Court decided as early as 1940 in the Higgins v. Smith case when the commissioner made the exact same argument, and this Court said... and I quote... that does not follow. The statutory language says that to the extent this income is... this... this money is included in income, to the extent it is included in income... it doesn't say whether it is or not... then a deduction will be allowed. And that as neutral a statement as I can think of. There is nothing in the statutory language that implies one answer or the other. But I emphasize to the Court that the... the commissioner is confusing intent with result when he discusses the cases upon which he is relying. Those cases reached a result and they corrected that result. We don't have an abuse in this situation. And the assignment of income doctrine should not be stretched beyond its bounds by this Court. It should be limited to its historical use. This is a misuse. Thank you very much.
John Paul Stevens: Thank you, Mr. Jones. Mr. Carty.
James R. Carty: Thank you, Justice Stevens. Neither section 61(a) nor any other provision of the Internal Revenue Code expressly requires that a Federal civil rights litigant, such as Mr. Banks, include in his gross income the portion of a litigation recovery that was earned by, retained by, and already taxed to his attorney as a contingent fee. The commissioner's position in this case relies exclusively on the misapplication of a judicial doctrine known as the assignment of income doctrine. That doctrine originated and developed as a judicial anti-abuse rule, designed to prevent high-bracket taxpayers--
Antonin Scalia: No, it didn't.
James R. Carty: --I respectfully--
Antonin Scalia: It... it originated in a case where there could not possibly have been an... an intent to abuse because the... the transfer had occurred before there was any income tax.
James R. Carty: --Justice--
Antonin Scalia: I mean, just... just don't... maybe you think that that's what it ought to be, but... but please don't tell us that that is how it originated. It plainly did not originate that way.
James R. Carty: --Justice Scalia, I respectfully disagree. It is true, as the commissioner and you point out, that at the time of the agreement between the husband and wife, the income tax was not in existence. However, the agreement certainly was in existence after the income tax was passed. So that could have been a reason why the agreement was never rescinded. In addition, in another landmark case from 1937, Blair, this Court expressly looked to whether there was a tax avoidance motive. And this is how this principle is taught in first-year tax class. That's the whole purpose behind this. As a matter of fact, the commissioner in a... in a different context actually looked to the fact, with respect to a particular transaction, whether there was as tax avoidance purpose.
Antonin Scalia: That's a different argument. I'm... I'm just quarreling over whether it originated that way. If you want to say--
Anthony M. Kennedy: Under... under your view--
Antonin Scalia: --that's fine.
Anthony M. Kennedy: --suppose that the attorney is... is waiting for payment of... of his, say, one-third contingency, and the client just absconds with the money. How is... what... what happens from a tax standpoint under your theory? I take it the attorney has to declare the income on his return and then declare a loss?
James R. Carty: Well, certainly the attorney has a legal right to those funds. He has a contractual right and under most--
Anthony M. Kennedy: I'm asking you about the tax consequences.
James R. Carty: --Well, at... at that point the income wouldn't have inured to the benefit of the attorney.
Anthony M. Kennedy: Well, but I... I thought under your view the moment the client gets the check for the full amount, one-third of it is taxable to the attorney. And I have some problems, incidentally, with respect to tax years if it... if you... if the client receives the check December 30 and is on vacation and doesn't get around to remitting to the attorney until January 5th, I'm... I'm not quite sure how your theory works, but--
James R. Carty: Justice Kennedy, I... I think the--
Anthony M. Kennedy: --But on the absconding theory, how... how is it handled from a tax standpoint?
James R. Carty: --I believe that for tax purposes the attorney's right to the funds... that's at the moment he receives it. So if he doesn't have the funds in hand, he wouldn't be liable for Federal tax. It would be at the point he either receives the funds--
David H. Souter: Aren't... aren't you--
Ruth Bader Ginsburg: This is an academic question because he would have an offsetting theft loss.
James R. Carty: --I... I think that is an alternative way to... to view it. There would be a--
David H. Souter: --If... if you view it as the theft loss, you... you maintain your theory. If you argue, as you were arguing a second ago, I think what, in fact, you're doing is adopting the mere lien theory.
James R. Carty: --Justice Souter, I... I--
David H. Souter: I think you better go with Justice Ginsburg. [Laughter]
Stephen G. Breyer: Like somebody stealing a check out of my mailbox from my employer. Right? Okay.
James R. Carty: --Yes.
Stephen G. Breyer: So what is your theory, I mean, precisely? A, an assignment of income, what would otherwise count of A giving an assignment of income to B, and therefore still be A's income because the asset remains with A, the work, or whatever. Now, your theory is but not in the case that. Now fill in the blank for me.
James R. Carty: Justice--
Stephen G. Breyer: Precisely, please.
James R. Carty: --It would not be in the case that the funds are not under the control of the attorney.
Stephen G. Breyer: Not in the case... it is an assignment of income to B, but not in the case where the funds are not in... when B... when B get... when B, the attorney, gets the funds, he controls them. What's... what do you mean? I don't get it.
James R. Carty: I thought your hypothetical--
Stephen G. Breyer: I want to know. You have three... your problem on your side for me is that maybe all the equities are there, but I'd like to know the proposition of law that you want us to write in this opinion. And now we had three theories, and one, the one that you seem to be adopting, is this exception to the assignment of income doctrine. If that is what you're adopting, I'd like to know the precise form of words that create the exception. If that's not the theory you're adopting, I would like to know what the theory you're adopting is.
James R. Carty: --I would state, Your Honor, that the assignment of income doctrine simply does not apply when the... the client has no control or power of disposition over the income that was subject to the assignment. There are at least five reasons why this type of contract--
Stephen G. Breyer: He did have control. He could have settled the lawsuit or not settled the lawsuit. He controlled when the income was generated, and moreover, he could have stopped it from being generated by settling the suit or dismissing it. Moreover, if he had not entered into this assignment of income, it would have been paid right into his bank account at the end. It sounds an awful lot like the Lucases or like the Horsts or whoever, Old Colony Trust. It sounds an awful lot like those cases.
James R. Carty: --Justice Breyer, I... I think it's helpful to make a conceptual distinction between the claim, the underlying litigation claim, and the right to receive the funds. Now, certainly Mr. Banks in this case had a right to enter into settlement or not. He had a right to fire his attorney. But once he assigned the contingent fee portion of the recovery, he, as a practical matter, had no ability, he had no control over that portion of the recovery. Another fundamental difference between--
Anthony M. Kennedy: That... that would be the same with the theater agent or the commission agent.
James R. Carty: --We submit, Justice Kennedy, that the nature of the attorney-client relationship is fundamentally different from the types of relationships you cited, and that's because an attorney here is the one who's earning the income. It's the attorney who is making the critical decisions.
Anthony M. Kennedy: Well, you could say the same thing for the talent scout.
James R. Carty: I would respectfully disagree. I... I think there's a... there's a fundamental difference. Presumably a... a actor or an entertainer... their... their market value is... already has some type of tangible value. The... the agent might--
Anthony M. Kennedy: Your client, in effect, earned the money by having this... undergo this... this discrimination. That... that's--
James R. Carty: --Well, Your Honor--
Anthony M. Kennedy: --This is not the plumber hypothetical, which is I think quite misleading. No. No, I don't think that even the Government will defend that.
James R. Carty: --Again, Your Honor, I think with respect to an entertainer, an entertainer necessarily doesn't need an agent. Neither does an athlete.
Ruth Bader Ginsburg: Take an investment advisor and the client is not at all... doesn't know anything about the market, and he's got this whiz-bang advisor who makes millions for him that he never could have made on his own.
James R. Carty: I... I think that might be more similar to the attorney-client relationship. But Mr. Banks, unlike the athlete or unlike the entertainer, had no... no ability to... to recover these funds himself. He essentially had two options. He could have either done nothing and collected nothing--
Stephen G. Breyer: Your... your... you want to fill in the blank, in other words, and say where the assignment of income is such, such that B was in effect the person who really earned the income, unlike Mrs. Lucas'... Mr. Lucas' or maybe Mr. Earl... I don't know--
James R. Carty: --That's correct.
Stephen G. Breyer: --husband... the wife didn't earn the income.
James R. Carty: Right.
Stephen G. Breyer: The husband did. So you want to say where the... and then your answer, I guess... don't say I'm right if I'm not right, please, because I'll just find out later. [Laughter] The... the answer to the hypothetical about the agent and so forth is, well, so be it. If a person wants to go to the trouble of carving out some of his income and assigning that over to the agent, let him. Except for perhaps provisions of the code which we cannot now envisage... I can't because I'm not an expert... it doesn't matter since, after all, it would be deductible anyway. Is that... is that what you're saying?
James R. Carty: Well, Your Honor--
Stephen G. Breyer: Tell me if I'm wrong, please, on this.
James R. Carty: --Again, I... what we're saying is the unique situation of an attorney and a client, it is the attorney who's taking the laboring, or unlike the entertainer example where the... where... or the athlete example--
Stephen G. Breyer: Okay, I see. You say double. Both the income is earned by the attorney, and at that stage the client does virtually nothing. So it's the reverse of the Earls or the Lucases where the husband was doing the work and the wife is getting the income. It would be as if the wife was doing all the work and the husband just sat there and clipped coupons or whatever.
James R. Carty: --That's correct, Your Honor, and in Lucas v. Earl, it was the assignor who earned the income that was subject to disposition. Here--
Ruth Bader Ginsburg: I'm not so sure about that because why doesn't the theory that... that applies to the lawyer equally apply to the wife? I mean, she took care of everything going on at home, and that enabled him to go out there and make all that money. So without her services, just like without the lawyer's services--
James R. Carty: --That is an excellent point, Your Honor.
Antonin Scalia: You should agree with that. You should-- [Laughter]
Stephen G. Breyer: Those were less enlightened times.
James R. Carty: Nevertheless... nevertheless, I... I think there may be some... some difference in degree that you might even recognize between the two cases. Another issue I'd like to address is the impact of the fee shifting statutes, if I could get to that quickly. It is a bedrock principle of taxation that settlements of a claim are taxed the same as a judgment would have been taxed. Mr. Banks' settlement was achieved in lieu of his claims under title VII and 42 U.S.C., sections 1981 and 1983. Now, each of these statutes contains a fee shifting provision which enables a court to award attorney's fees to a prevailing plaintiff. The defendant in Mr. Banks' case, the California Department of Education... they therefore settled Mr. Banks' claim in lieu of their exposure under these fee shifting statutes. An award pursuant to these fee shifting statutes is separate and distinct from a damages recovery and therefore should not be taxable to a plaintiff. And the Federal tax consequences to Mr. Banks, the litigant who settles, shouldn't be any different as well. Otherwise, this Court would be discouraging settlement. Therefore, a judicial anti-abuse rule should not be misused to undermine the statutory scheme devised by Congress to encourage civil rights litigants to bring meritorious claims and vindicate national policy. Unless the Court has any further questions?
Ruth Bader Ginsburg: --The Government says on that branch of it, well, the fees... the lodestar fee, that's one thing. A court awards it, but that's quite different from the one-third/one-half even contingent fee. The court has control over the fee shifting, but we're not dealing with any court award here.
James R. Carty: That's correct, Justice Ginsburg. Mr. Banks settled his claims. Yet, we are pressing the point that Mr. Banks shouldn't be treated any differently for tax purposes than a litigant who recovers pursuant to a fee shifting statute. Otherwise, the Court would be discouraging settlement. If there's any other questions.
John Paul Stevens: Thank you, Mr. Carty.
James R. Carty: Thank you.
John Paul Stevens: Mr. Salmons, you have a little over 2 minutes.
David B. Salmons: Thank you, Your Honor. It is clear that the only thing that respondents' attorneys earned under the fee agreements was the right to be paid a fee for their services. In petitioner's view, those agreements don't even give rise to an assignment of income in the ordinary sense. If you look at the text of the fee agreement in the Banaitis case... the Banks' fee agreement is not in the record... among other things, it makes clear that if there is a termination... and it provides lots of grounds on which the attorney-client relationship can be terminated... that the attorney will be paid a reasonable fee, calculated at the sum of $175 per hour. That doesn't sound like an assignment of any income or even an assignment of the underlying cause of action. Even if it did, it is clear that in every assignment of income case, the assignor loses control over that income that he assigned. That doesn't stop the application of the proper tax principles, however. The... the respondents in these cases suffered a legally cognizable injury. They had a claim. That claim entitled them to a recovery. They retained services to pursued that claim. If they had paid their lawyers on an hourly basis, those lawyers may have been just as necessary to the actual outcome of the case as their contingent fee attorneys. Both the... an hourly fee attorney and a contingent fee attorney in both of the States at issue here... and in fact, in all States of which I'm aware... received precisely the same attorney's lien. That lien makes clear that the relationship between attorney and client starts out as that between a master and an agent and then is converted through the fee agreement to that between a creditor and a debtor, and the lien secures the debt and ensures its payment. When the proceeds from the litigation are paid to the attorney, it satisfies the respondent's debt and is therefore income to the attorney. Under the separate and alternative ground of this Court's Old Colony decision, it goes far and beyond even the holding with regard to an assignment of income. To address just a couple of questions that came up, I would point out that in the class action context, again, as I indicated, there are a number of differences. And just to be a little more specific about some of them, generally speaking there's no unilateral right to settle a... a case by class members. There's no unilateral right to dismiss the case, and there's no right to a determined fee.
John Paul Stevens: Thank you, Mr. Salmons.
David B. Salmons: Thank you.
John Paul Stevens: The case is submitted.